Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This office action is responsive to the applicant’s amendments and remarks, filed on 30 November 2020 (11/30/2020).  Currently claims 1-8 are pending, of which claims 6-8 newly added. 

Drawings
            The drawings objections have been overcome by the amendments and arguments filed on 11/30/2020.  The drawings objections are withdrawn.

Specification
            The specification objections have been overcome by the amendments filed on 11/30/2020.  The specification objections are withdrawn.

Previous Claim Objections
            The previous claim objections have been overcome by the amendments filed on 11/30/2020.  The claim objections are withdrawn.

New Claim Objections
          Claim 5 is objected to because of the following grammatical informalities:  On the top line of page “6 of 13” the expression “forming an third acute angle” should be “forming [[a third acute angle”.   Appropriate correction is requested.

Claim Rejections - 35 USC § 112
            The claim rejections under 35 U.S.C. §112 have been overcome by the amendments and arguments filed on 11/30/2020.  The claim rejections under 35 U.S.C. §112 are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1-3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Won et al. (US 20140077281 A1, hereinafter “Won”) in view of Lu et al. (US 20160071944 A1, hereinafter “Lu”) and further in view of Lin et al. (US 9530778 B1, hereinafter “Lin”).

Regarding claim 1:   Figs. 1-8 of Won teach:  A semiconductor device (see the abstract of Won), comprising:

-  a substrate (substrate 10, see [0048] and Figs. 1-5 of Won) including first through fourth regions (the regions of transistors: pull-down transistor PD1, the first pass transistor PS1, the second pull-down transistor PD2, and the second pass transistor PS2, see [0086], Fig. 6 and Fig. 7 of Won; active regions 310, 340 see also [0081]-[0083] of Won; no numerals provided for the regions of PS1 and PS2);

-  an interlayer insulating film (interlayer insulating film 20, see [0047] and Figs. 1-5 of Won) on the substrate (10), the interlaying insulating film (20) including first through fourth trenches (trench 26, see [0047] and Figs. 1-5 of Won; first pull-down transistor PD1, the first pass transistor PS1, the second pull-down transistor PD2, and the second pass transistor PS2 may be configured in the same way as any one of FIGS. 1 through 3, see [0086] of Won) in the first through fourth regions (on Fig. 7 of Won – the regions of PD1, PS1, PD2, and PS2), respectively, and

-  first through fourth transistors (PD1, PS1, PD2, and PS2, see above) of the same conductivity type located in the first through fourth trenches (corresponding trenches 26, see [0047] and Figs. 1-5 of Won –  Figs. 1-5 of Won), respectively, in the first through fourth regions (see above),
	Regarding “of the same conductivity type: (and the first pull-down transistor PD1, the first pass transistor PS1, the second pull-down transistor PD2, and the second pass transistor PS2 may be configured in the same way as any one of FIGS. 1 through 3, see [0086] of Won).  To understand what (configured in the same way) means one has to look at FIGS. 1 through 3:  Figs. 1-3 show one transistor per figure and each of them have (work function adjustment film 38 of a first conductivity type, see [0047] of Won; The work function adjustment film 38 may have a first conductivity type, e.g., an N type, see [0065] of Won).
	
	wherein each of the first through fourth transistor (PD1, PS1, PD2, and PS2, see above; transistor PD1, the first pass transistor PS1, the second pull-down transistor PD2, and the second pass transistor PS2 may be configured in the same way as any one of FIGS. 1…. – choosing as an example Fig. 1 as simplest of Figs. 1-3 of Won) includes: 

		-  at least one insulating layer (gate insulating film 32, see [0047] and Fig. 1 of Won) on a bottom and sides of a respective trench (see Fig. 1) of the first through fourth trenches (trench 26, see [0047] – only one trench shown), 

		-  an etch-stop layer (etch stop film 36, see [0047] and Fig. 1 of Won) conforming to a bottom and sides (see Fig. 1) of the trench (trench 26, see above),
	Please note: “conforming” means: To be similar in form or pattern.

		-  a work function layer (work function adjustment film 38, see [0047] and Fig. 1 of Won) conforming to a bottom and at least a portion of sides (see Fig. 1) of the etch-stop layer (36),



		-  a filling layer filling a remaining space of the trench (gate metal structure 50 are formed in the trench 26, see [0047] and Fig. 1 of Won), 
		Wherein…
	Won does not teach:   “wherein, in at least one of the first through fourth transistors, the work function layer is chamfered”.
	Lu teaches a transistor with same set of layers in the same order in a trench and Lu teaches:
	-  wherein, … the work function layer (U-shaped first work function metal layer 150u is formed in the first gate trench 140, see [0027] and Figs. 5-8 of Lu) is chamfered (taper top 150T includes an included angle θ, and the included angle θ is smaller than 45º, see [0030] and Fig. 8 of Lu).
	Also Lu teaches (the taper top of the first work function metal layer provides a larger opening width, thus the metal layers are more easily formed in the gate trench. Consequently, the semiconductor device having the metal gates provided by the present invention has the advantage of superior gap-filling result and improved reliability, see [0033] of Lu).
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu with the teachings of Won and to have “wherein, in at least one of the first through fourth transistors, the work function layer is chamfered”, as Lu teaches, in order to have advantage of superior gap-filling result and improved reliability, as Lu teaches – see above.

	Won and Lu do not teach “wherein, in at least two of the first through fourth transistors, the work function layers have different thicknesses”.  
	Figures 6 and 7 of Won shows schematic diagram that shows 6 transistors performing different function, for example (pass transistor PS1, pull-up transistor PU1, pull-down transistor PD1).  Thus, obviously the involved transistors could have some differences in some parameters.   
Lin teaches (the threshold voltage… can be completely and successfully altered by adjusting the thickness of the n -work function metal layer 186, see column 8 lines 1-5 and Fig. 11 of Lin; the threshold voltages of the FET devices can be altered… or by adjusting the thickness of the n-/p -work function metal layers, see column 9 lines 42-45 and Fig. 12 of Lin).  
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Won and Lu and to modify thicknesses of work function layers from the teachings of the combination Won-Lu in order to adjust/optimize threshold voltages, as Lin teaches.
	Thus the combination Won-Lu-Lin teaches “wherein, in at least two of the first through fourth transistors, the work function layers have different thicknesses”


Regarding claim 2:   Fig. 8 of Lu teaches:  wherein, in a lower portion of the at least one of the first through fourth transistors in which the work function layer is chamfered (150u, with a taper top 150T, see Fig. 8 of Lu), the work function layer (150u) directly contacts the etch-stop layer (directly contacts etch stop layer 108, see Fig. 8 of Lu), and, in an upper portion of the at least one of the first through fourth transistors in which the work function layer is chamfered (see the upper portion of transistor 120 on Fig. 8), the insertion layer (metal layer 152 plus barrier layer 154, see [0030] and Fig. 8 of Lu) directly contacts the etch-stop layer (etch stop layer 108, see [0023], Fig. 2 and Fig. 8 of Lu).

Regarding claim 3:   Fig. 8 of Lu teaches:  wherein, in the at least one of the first through fourth transistors in which the work function layer is chamfered (transistor 120), an upper surface (150T) of the work function layer (150u) is in a form of a first inclined surface (150T) forming a first acute angle with respect to a sidewall of the trench (taper top 150T includes an included angle θ, and the included angle θ is smaller than 45º, see [0030] and Fig. 8 of Lu).  


Regarding claim 6:   The combination Won-Lu from claim 1 teaches:  wherein, in the at least two of the first through fourth transistors, the work function layers are chamfered.
	Obviously, as already discussed above regarding claim 1:   Lu teaches
	-  wherein, … the work function layer (U-shaped first work function metal layer 150u is formed in the first gate trench 140, see [0027] and Figs. 5-8 of Lu) is chamfered (taper top 150T includes an included angle θ, and the included angle θ is smaller than 45º, see [0030] and Fig. 8 of Lu).
	Also Lu teaches (the taper top of the first work function metal layer provides a larger opening width, thus the metal layers are more easily formed in the gate trench. Consequently, the semiconductor device having the metal gates provided by the present invention has the advantage of superior gap-filling result and improved reliability, see [0033] of Lu).
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu with the teachings of Won and to have in at least one, or at least two, of the first through fourth transistors, the work function layer is chamfered, as Lu teaches, in order to have advantage of superior gap-filling result and improved reliability, as Lu teaches – see above.  

	Additionally:   The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04 VI B.

Regarding claim 7:   Figs. 1-8 of Won teach:  wherein each of the first through fourth transistors further includes a lower conductive layer (capping film 34, see [0047] and Fig. 1 of Won; The capping film 34 may contain, e.g., TiN, see [0052] of Won) on the insulating layer (32) conforming to the bottom and sides (see Fig. 1) of the trench (trench 26), the lower conductive layer (34 of Won) being between the insulating layer (32 of Won)  and the etch-stop layer (etch stop film 36 of Won, see claim 1 above).
	Please note that titanium nitride (TiN) is a conductive material, see for example [0006] of et al. US 20020008292 A1.

Regarding claim 8:   Fig. 8 of Lu teaches:  wherein, in the at least one of the first through fourth transistors (see the combination discussed above regarding claim 1) in which the work function layer is chamfered (150u, with a taper top 150T, see Fig. 8 of Lu and claim 2 above), a length (8.4 mm measured by Vernier caliper on Fig. 8 of Lu) of surface contact between the work function layer and the sides of the etch-stop layer (etch stop layer 108, see Fig. 8 of Lu) is longer than a length (8.0 mm measured by Vernier caliper on Fig. 8 of Lu) of surface contact between the insertion layer (metal layer 152 plus barrier layer 154, see [0030] and Fig. 8 of Lu) and the sides of the etch-stop layer (etch stop layer 108, see Fig. 8 of Lu).
	Obviously, in the opposite situation, if the work function layer (150u, see Fig. 8 of Lu) does not cover most of the (gap-filling metal layer 156, see [0030] and Fig. 8 of Lu) then the electrostatic field of (metal layer 156) would by-pass (work function metal layer 150u) and directly affect the channel of the transistor, so the work function layer (150u) would be less effective.  But if (taper top 150T) is set too high, meaning too short length of surface contact between the insertion layer and the sides of the etch-stop layer, then the tapering would be less effective in providing advantage of superior gap-filling result and improved reliability, see claim 1 above.  Hence the ratio between “a length of surface contact between the work function layer and the sides of the etch-stop layer” on one side and on the other side “a length of surface contact between the insertion layer and the sides of the etch-stop layer” is a result effective variable and is a matter of optimization.
	Hence, a person of ordinary skill in the art before the effective filing date of the invention would have found obvious to optimize3, as a result effective variable, the ratio between “a length of surface contact between the work function layer and the sides of the etch-stop layer” on one side and on the other side “a length of surface contact between the insertion layer and the sides of the etch-stop layer” and this optimization could result in “a length of surface contact between the work function layer and the sides of the etch-stop layer is longer than a length of surface contact between the insertion layer and the sides of the etch-stop layer”
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Won et al. (US 20140077281 A1, hereinafter “Won”) in view of Lu et al. (US 20160071944 A1, hereinafter “Lu”) and in view of Lin et al. (US 9530778 B1, hereinafter “Lin”) as applies to claim 3 and further in view of Hsieh et al. (US 20170154972 A1, hereinafter “Hsieh”).

Regarding claim 4:   As shown regarding claim 1, the combination Won-Lu-Lin teaches:   wherein, in the at least one of the first through fourth transistors in which the work function layer is chamfered, the work function layer (150u of Lu, see claim 1) includes
 	-   a first portion including the upper surface (150T see Fig. 8 of Lu, see Figure #1 below) and 


    PNG
    media_image1.png
    472
    728
    media_image1.png
    Greyscale


	Won, Lu and Lin do not teach:

	-   the second portion being thicker than the first portion and including a second inclined surface between the second portion and the first portion, the second inclined surface forming a second acute angle with respect to a sidewall of the trench.


	Lu teaches only one inclined surface (see claim 3 above) and Lu teaches a reason why it is done (the taper top of the first work function metal layer provides a larger opening width, thus the metal layers are more easily formed in the gate trench. Consequently, the semiconductor device having the metal gates provided by the present invention has the advantage of superior gap-filling result and improved reliability, see [0033] of Lu).  
	Fig. 22 of Hsieh teaches (a gate structure 300c, see [0045] and Fig. 22 of Hsieh) with (filling metal 360c, see [0045] and Fig. 22 of Hsieh), filled inside work function layer that is gradually narrowing with multiple inclined surfaces at multiple level.   The work function layer of Hsieh has 4 components (work function metal layers 330c, 340c, 350c and work function metal layer 380, see [0045] and Fig. 22 of Hsieh, see Figure #2 below).

    PNG
    media_image2.png
    569
    808
    media_image2.png
    Greyscale


	Further Fig. 22 of Hsieh teaches a first portion including the upper surface (see Figure #3 below) and 
	-   a second portion (see Figure #3 below), the second portion being between the first portion and a bottom of the work function layer (see Figure #3 below), 
	-   the second portion being thicker than the first portion (see Figure #3 below) and including a second inclined surface between the second portion and the first portion (see Figure #3 below), the second inclined surface forming a second acute angle with respect to a sidewall of the trench (see Figure #3 below).

    PNG
    media_image3.png
    657
    863
    media_image3.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsieh with the teachings of Won-Lu-Lin and to have “a  a larger opening width, but even thinner/shorter gate, note that shorter gate corresponds to shorter channel, with advantage of superior gap-filling result and improved reliability, as Lu teaches – see above.  Also see pertinent art US 20150243652 A1 (Joshi), on record from the previous office action and again in the conclusion section here, regarding the importance of achieving a specific gate length (LG) to facilitate precise control of a threshold voltage (Vt). 

Regarding claim 5 (please see the claim objection above):   As shown above on Figure #3 regarding claim 4, Fig. 22 of Hsieh also teaches: 	
	…the work function layer includes a third portion between the second portion and a bottom of the work function layer (see Figure #3 above), the third portion being thicker than the first and second portions (see Figure #3 above) and including a third inclined surface between the third portion and the second portion (see Figure #3 above), the third inclined surface forming [[an]] a third acute angle with respect to a sidewall of the trench (see Figure #3 above).


Response to Arguments
	Applicant’s arguments filed on 11/30/2020 with respect to claim 1 have been considered but are moot because the arguments do not apply to the new combinations of references being used in the current rejection.  The newly added limitation to the claim requires a new ground of rejection necessitated by amendments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 20150243652 A1 (Joshi) – teaches chamfering of the work function layer and tuning of the gate length (LG) to facilitates precise control of a threshold voltage (Vt) – see Fig. 1F, Figs 12A-B, paragraphs [0060] and [0099].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813